Filed 03/04/21                                      Case 21-20600                                             Doc 25



                      4
                  1   Stephen M. Reynolds, CBN 148902
                  2   Reynolds Law Corporation
                      424 2nd Street, Ste. A
                  3   Davis, CA 95616
                      (530) 297-5030 Phone
                  4   (530) 297-5077 Fax
                      sreynolds@lr-law.net email
                  5
                      Attorney for Debtor-in-Possession
                  6   Victoria Gewalt
                  7                           UNITED STATES BANKRUPTCY COURT
                  8                            EASTERN DISTRICT OF CALIFORNIA
                                                    SACRAMENTO DIVISION
                  9
                 10   In Re:                                )                  Case No.     21-20600-C-11
                                                            )                  DCN:         RLC-3
                 11                                         )                  Date:        March 24, 2021
                       Victoria Gewalt,                     )                  Time:        11:00 a.m.
                 12                                         )                  Dept:        C
                                                            )                  Courtroom:   35
                       Debtor.                              )                  Judge.       Klein
                 13
                      _____________________________________ )
                 14
                 15        MOTION TO APPROVE SALE OF REAL PROPERTY, COMPENSATION
                                TO BROKER, AND WAIVER OF 14 DAY STAY PERIOD
                 16                            [11 U.S.C. §363(f)]
                 17
                               Victoria Gewalt, the Chapter 11 debtor-in-possession in the above captioned case
                 18
                      (“Gewalt”), hereby moves for an order approving the sale of real property of the estate
                 19
                      commonly known as 490 Club Drive, Tahoe City, CA 96145, APN 083-340-016-000
                 20
                      (“Property”) comprising a residence of approximately 1,176 square feet on an
                 21
                      approximately 1/3rd acre lot pursuant to the terms of the Purchase and Sale Agreement
                 22
                      dated February 28, 2021 and amended by Seller Multiple Counter Offer No. 1 dated
                 23
                      March 2, 2021 and Buyer Counter Offer No. 1 executed by Victoria Gewalt on March
                 24
                      3, 2021. True and correct copies are attached to the Exhibits filed in support of the
                 25
                      present motion.
                 26
                               Debtor also requests an order approving compensation to the estate’s real estate
                 27
                      broker, West Lake Properties at Tahoe (“Broker”) in the amount of $41,300 (5% of the
                 28
                      gross sale price), or the appropriate commission resulting from an overbid. A true and
                 29
                 30                                       MOTION FOR 363(f) SALE                                  1
Filed 03/04/21                                      Case 21-20600                                              Doc 25



                  1   correct copy of the Listing Agreement is attached to the Exhibits filed in support of the
                  2   present motion. In addition, Debtor requests that the 14-day stay period imposed by
                  3   Federal Rule of Bankruptcy Procedure 6004(h) be waived.
                  4           In support of the motion to sell the Debtor represents as follows:
                  5           1. This Court has jurisdiction over this proceeding pursuant to 11 U.S.C. §363
                  6   and 28 U.S.C. §§157 and 1334 and Federal Rules of Bankruptcy Procedure, Rules
                  7   6004 and 9014. This is a core proceeding pursuant to 28 U.S.C. §157(b).
                  8           2. Gewalt commenced this case as a voluntary Chapter 11 on February 22,
                  9   2021.
                 10           3. Among the assets of this bankruptcy estate is Debtor’s interest in the 490
                 11   Club Drive property. Debtor had listed the Property prior to the filing of this case.
                 12   After filing Debtor received multiple offers, she selected the offer submitted by Reema
                 13   Bahnasy as the best offer. Gewalt is aware of two consensual liens secured by the
                 14   property. A first priority Note secured by deed of trust held by Pacific Funding
                 15   Solutions in the approximate amount of $391,000 and a second priority Note secured
                 16   by deed of trust held by Gulamali Faizullah in the approximate amount of $205,000.
                 17   The Faizullah Note is also secured by 801 and 807 Wheelock, Franklin Texas. Placer

                 18   County property taxes in the approximate amount of $5,541.20 are also owed. A
                 19   Preliminary Title Report has been ordered but not yet received. Debtor anticipates
                 20   filing a Supplement to the Exhibits when the Report is available.
                 21           4.   The sale is where is, as is, without any warranty express or implied.

                 22                           TERMS OF THE SALE AGREEMENT

                 23           The proposed sale terms are $826,000 cash less a credit not to exceed $4,000

                 24   for the rental income earned between March 10, 2021 and the escrow closing. Other

                 25   than the credit for rental income there are no inspection or financial contingencies, and

                 26   the Buyer hopes to close as soon as a Certified Copy of Court’s Order Approving Sale

                 27   is available and no later than March 29, 2021. Copies of the Purchase and Sale

                 28   Agreement dated February 28, 2021 and amended by Seller Multiple Counter Offer

                 29
                 30                                       MOTION FOR 363(f) SALE                                  2
Filed 03/04/21                                      Case 21-20600                                                   Doc 25



                  1   No. 1 dated March 2, 2021 and Buyer Counter Offer No. 1 executed by Victoria
                  2   Gewalt on March 3, 2021 are attached to the Exhibits filed in support of the present
                  3   motion.
                  4                         PROPOSED OVERBID PROCEDURES
                  5          Subject to Bankruptcy Court Approval, the Debtor requests approval of overbid
                  6   procedures that require a proposed overbidder, prior to the hearing on this motion, to
                  7   provide counsel for the Debtor a deposit by cashier’s check in the amount of $43,300
                  8   ($41,300 deposit and 1st overbid in the amount of $1,000) and provide proof of funds
                  9   for the balance of the purchase price. Any overbidding shall proceed in increments of
                 10   at least $2,000. In the event the overbidder is unable to complete the sale within 5
                 11   days of the hearing the deposit shall be retained by the estate as liquidated damages.
                 12

                 13                            BASIS FOR APPROVAL OF SALE
                 14          Under Section 363(b)(1) of the Bankruptcy Code, a revested Debtor acting as
                 15   Plan Administrator has the powers of a trustee and acting as trustee, may, after notice
                 16   and hearing, use, sell or lease other than in the ordinary course of business, property of
                 17   the estate. Approval of a transaction subject to Section 363 is within the sound

                 18   discretion of the Court. In re Lionel Corp., 722 F. 2nd 1063, 1071 (2nd Cir. 1983); In re
                 19   Baldwin-United Corp., 43 B.R. 888, 905 (Bankr. S.D. Ohio 1984). In evaluating
                 20   whether a transaction is based upon a sound business purpose the Court should
                 21   consider all salient factors pertaining to the proceeding and act upon the diverse

                 22   interests of the debtor and creditors. Here Gewalt with the assistance of an

                 23   experienced local realtor has marketed the property. These marketing efforts resulted

                 24   in three offers. After examining the offers Gewalt countered and accepted the offer

                 25   being presented here. See Exhibits to Motion For Sale.

                 26          11 U.S.C. §363(f) provides for a sale free and clear of any interests. Section

                 27   363(f) authorizes a sale where: (1) applicable nonbankruptcy law permits sale of such

                 28   property free and clear of such interests: (2) such entity consents; (3) such interest is a

                 29
                 30                                       MOTION FOR 363(f) SALE                                     3
Filed 03/04/21                                      Case 21-20600                                                Doc 25



                  1   lien and the price at which such property is to be sold is greater than the aggregate
                  2   value of all liens of such property; (4) such interest is in bona fide dispute; (5) such
                  3   entity could be compelled, in a legal or equitable proceeding, to accept a money
                  4   satisfaction of such interest. Gewalt is aware of two consensual liens secured by the
                  5   real property as well as property taxes. She estimates that after satisfaction of the
                  6   consensual liens, payment of property taxes and costs of sale the proposed sale will net
                  7   approximately $180,000 for the estate.
                  8          11 U.S.C. §363(f) (2) provides that a trustee (or debtor in possession acting as
                  9   trustee) may sell property free and clear of any interest in such property of an entity
                 10   other than the estate if such entity consents. Debtor believes that all liens secured by
                 11   the property will be paid in full with a dividend to the estate of approximately
                 12   $180,000. As a consequence, the motion of the Debtor under Section 363(f) is proper,
                 13   and the motion should be granted in its entirety.
                 14             BASIS FOR APPROVAL OF BROKER’S COMPENSATION
                 15          11 U.S.C. 330(a)(1)(A) authorizes the court to award to a professional person
                 16   “reasonable compensation for actual, necessary services.” The Debtor requests that
                 17   the Court approve the Broker’s commission in the amount of $41,300 (5% of the gross

                 18   sale price), or the appropriate commission resulting from a successful overbid. The
                 19   contractual commission fee charged is a reduction from the six percent originally
                 20   agreed to and is a reasonable charge for similar work performed in similar matters, and
                 21   the compensation sought by the Broker is not inconsistent with that authorized in

                 22   similar cases. Broker was employed by Debtor prior to the filing of the present case.

                 23                         BASIS FOR WAIVER OF FRBP 6004(h)

                 24          Debtor does not anticipate any opposition to this motion. The proposed sale

                 25   terms require a very prompt closing and generate funds adequate to pay secured claims

                 26   as generate a significant surplus for the estate. Further, the Buyer desires immediate

                 27   ownership and was prepared to close within days of the original offer. Buyer indicates

                 28   that her offer presupposed a very prompt closing. Accordingly, Debtor requests that

                 29
                 30                                       MOTION FOR 363(f) SALE                                  4
Filed 03/04/21                                     Case 21-20600                                              Doc 25



                  1   the 14 day stay period imposed by Federal Rule of Bankruptcy Procedure 6004(h) be
                  2   waived so that the sale can move forward immediately upon entry of the Court’s order
                  3   approving sale.
                  4          WHEREFORE, Debtor requests an order:
                  5          A. Authorizing the conclusion of the proposed sale.
                  6          B. Authorizing the Debtor to execute any and all instruments, documents and
                  7   agreements necessary to and for the sale of the Assets of the Debtor and to take any
                  8   and all actions necessary or appropriate to perform, undertake, consummate,
                  9   implement and close the sale, transfer and conveyance of the Assets, including,
                 10   without limitation, executing all additional instruments, documents and agreements as
                 11   may be necessary, expedient or proper to complete any and all confirmations,
                 12   acknowledgments, conveyances, transfers, sales, grants, assignments, and/or
                 13   subordinations;
                 14          C. That the Bankruptcy Court shall retain jurisdiction and power of any action,
                 15   proceeding, dispute and/or matter arising under, arising out of, or related to or
                 16   encompassed by this motion or the sale that is the subject of this motion.
                 17          D. Approving the payments of realtor commissions and ordinary and

                 18   customary costs of sale;
                 19          E. Waiver of the stay imposed by Federal Rule of Bankruptcy Procedure
                 20   6004(h) and;
                 21          E. For any and all such further relief as the Court deems just and proper.

                 22
                      Dated: March 4, 2021        REYNOLDS LAW CORPORATION
                 23
                 24
                                                  /s/ Stephen M. Reynolds
                 25                               Stephen M. Reynolds
                                                  Attorneys for Victoria Gewalt
                 26

                 27
                 28
                 29
                 30                                      MOTION FOR 363(f) SALE                                5
